DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 2-19) in the reply filed on 9/12/2022 is acknowledged.
Claims 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 2-19 have been examined on the merits.

Priority
The instant application is a continuation of Application No. 15/759660 filed on 3/13/2018, which is a national stage entry of PCT/EP2013/066254 filed on 8/26/2016 and claims priority benefit of U.S. Provisional Applications No. 62/320840 filed on 4/11/2016 and 62/211282 filed on 8/28/2015, under 35 U.S.C. 119(e).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/07/2020 is in compliance with the provisions of 37 C.F.R. 1.97. All references cited in this IDS have been fully considered.
The IDS filed on 9/12/2022, however, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but one document has not been considered.

Claim Objections
Claim 2 is objected to because of the following informality: the first recitation of an abbreviation is not properly defined. Hence, the first recited “NRRL” in line 1 should be amended to “Northern Region Research Laboratory (NRRL)”, while the other “NRRL” can remain in abbreviated form. 
Claims 2 and 9 are objected to since words connecting the limitation “biocontrol agent” to the list of alternatives are missing. It is recommended that after said limitation, either the phrase “consisting of” or “selected from” be added. Alternatively, a comma can be added followed by “wherein the biocontrol agent is”.
Claim 5 is objected to because of the following informality: a hyphen is missing between “spray dried”. Appropriate correction is required.
Claims 7 and 16 are objected to because of the following informality: “triazole fungicides” (second to the last line) and “imidazole fungicides” are considered the same as the term “conazole fungicides (triazoles)” and “conazole fungicides (imidazoles)” based on the Office’s interpretation of the latter term (see rejection under 35 U.S.C. 112(b) below). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
	The claimed invention is drawn to a formulation or a seed coating comprising (i) a biocontrol agent that is “NRRL No. B-67089, NRRL No. B-67082, NRRL No. B-67084, NRRL No. B-67085, NRRL No. B-67083, NRRL No. B-67081, NRRL No. B-67088, NRRL No. B-67087, or NRRL No. B-67086”, or (ii) “an active variant of any thereof having a genome within a Mash distance of about 0.015 to the biocontrol agent”.
However, the disclosure fails to demonstrate that Applicant was in possession of the claimed formulation or seed coating involving the entire genus encompassing “a biocontrol agent” and “an active variant of any thereof”. Applicant’s disclosure is limited only to alternatives of “a biocontrol agent”: NRRL No. B-67089 (strain AIP61892), NRRL No. B-67082 (strain AIP27511), NRRL No. B-67084 (strain AIP35174), NRRL No. B-67085 (strain AIP25773), NRRL No. B-67083 (strain AIP15251), NRRL No. B-67081 (strain AIP79428), NRRL No. B-67088 (strain AIP14931), NRRL No. B-67087 (strain AIP39589), and NRRL No. B-67086 (strain AIP3689) per se. There is no sufficient written description of “an active variant of any thereof having a genome within a Mash distance of about 0.015 to the biocontrol agent”.
To satisfy the written description aspect of 35 U.S.C. 112(a) for a claimed genus of a chemical or biological material, it must be clear that: (1) the identifying characteristics of the claimed material have been disclosed, e.g., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed cor-relation between function and structure, or by a com-bination of such identifying characteristics; and (2) a representative number of species within the genus must be disclosed. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
In this case, review of the specification fails to provide sufficient identifying characteristics of “an active variant of any thereof” having a genome within the recited Mash distance. A Mash distance is a measure of global sequence similarity that is correlated with Average Nucleotide Identity (ANI). For example, a Mash distance of 0.03 is approximately equal to an ANI of 97% (lines 13-17, page 10). Applicant describes an example of how a Mash distance can be determined (lines 21-30, page 11) and states that the active variants identified by the disclosed method retain the ability to improve at least one agronomic trait when applied in an effective amount to a plant, plant part, or area of cultivation, such as reducing the development or severity of a plant disease (lines 31-34, page 11). Agronomic traits of interest include a wide variety of properties including increase in biomass, increase in drought tolerance, thermal/cold tolerance, herbicide tolerance, insect/fungus/virus/bacteria resistance, male sterility, salt tolerance, increased yield, enhanced nutrient use efficiency, increased nitrogen use efficiency, reduced lignin content, increased antioxidant content, increased vigor, increased germination, earlier or increased flowering, increased biomass, altered root-to-shoot biomass ratio, enhanced soil water retention, altered oil/protein/carbohydrate content, reduced number of wilted leaves per plant, modulation in the level of a metabolite/transcript/protein, among many others (lines 14-34, page 21; lines 8, page 22). However, no particular strain was recognized as having a genome within the recited Mash distance and exhibiting at least one of these agronomic traits. In addition, no particular structures were identified as being shared by all active variants and imparting the varying functional properties. Since Applicant did not submit the deposited bacterial strains’ genomic sequences that can be used as a basis for calculating a Mash distance, a person with ordinary skill in the art would not be able to identify active variants. 
Review of the specification also fails to show disclosure of a representative number of species within the genus. As discussed above, the claimed formulation or seed coating encompasses the biocontrol agent (i.e., bacterial strains deposited under the recited accession numbers) and its active variants. The number of strains which can be considered active variants of the deposited bacterial strains is extraordinarily great. However, Applicant only discloses the nine recited bacterial strains and experimentally shows (Table 2, page 63) their effectiveness against Rhizoctonia solani (Example 5, pages 65-66; Example 9, pages 69-70) or Phakopsora pachyrhzi (Example 7, pages 66-69) in plants (field trials against other fungal pathogens were tested but results are not shown). Applicant does not disclose an active variant of any of these bacterial strains. In the absence of an active variant that is identified and exemplified, the specification is considered to only show reduction of practice of the nine recited bacterial strains. Hence, the specification does not disclose a representative number of species for a broad genus as is encompassed by the breadth of “a biocontrol agent” and “an active variant of any thereof”, as required to support the written description requirement. 
Applicant is therefore not in possession of the claimed invention before the effective filing date of the claimed invention.

Claims 2-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The invention employs novel biological materials, specifically bacterial strains deposited with the Agricultural Research Service Culture Collection in Peoria, IL on August 6, 2015 and assigned as NRRL No. B-67089, NRRL No. B-67082, NRRL No. B-67084, NRRL No. B-67085, NRRL No. B-67083, NRRL No. B-67081, NRRL No. B-67088, NRRL No. B-67087, or NRRL No. B-67086 (pages 2-3, Specification). Since the biological materials are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public. Applicant must meet all the requirements of 37 C.F.R. 1.801-1.809, including providing an indication of the viability of the sample when the deposit was made.
The Specification indicates that the deposited biological materials will be maintained under the terms of the Budapest Treaty (lines 3-5, page 3, Specification). However, there is no indication with regards to their public availability. Thus, an affidavit or declaration by Applicant, or a statement by the attorney of record over his/her signature and registration number, stating that the biological materials will be released to the public irrevocably and without restriction or condition upon the issuance of a patent, would satisfy the requirement. Further, Applicant must state that the deposited material will be maintained for a period of 30 years, or 5 years after the most recent request date, whichever is longer.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-8 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2-8 specify that the formulation is “a stable dry formulation” or “a stable liquid formulation”. The term “stable” is a relative term which renders the claims indefinite because it is unclear what it means. The term “stable” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the interest of compact prosecution, the last line is examined as if it recites “wherein said formulation is a dry formulation or a liquid formulation”.
Claims 7 and 16 recite the broad recitation “conazole fungicides”, as well as “conazole fungicides (imidazoles)” and “conazole fungicides (triazoles)”. The claims are considered indefinite because there is a question or doubt as to whether the limitation within the parenthesis is (a) merely an example and therefore not required, or (b) a requirement. For the purpose of applying prior art, the limitations within parenthesis are interpreted as a requirement. It should be noted that due to this interpretation, the term “triazole fungicides” (second to the last line) and “imidazole fungicides” are considered redundant as they are considered the same as “conazole fungicides (triazoles)” and “conazole fungicides (imidazoles)”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claims 2-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and a natural phenomenon without significantly more. 
The United States Patent and Trademark Office (USPTO) issued a revised guidance for evaluating subject matter eligibility, referred to as “2019 Revised Patent Subject Matter Eligibility Guidance”, which became effective on January 7, 2019 (see 84 Fed. Reg. 50) and updated on October 2019. In the instant application, claims 2-19 recite a law of nature and a natural phenomenon. This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than said judicial exception: 
Subject Matter Eligibility Guidance
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP 2106: 
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter? 
Step (2A). Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea? 
Prong 1 – Does the claim recite a law of nature, natural phenomenon, or an abstract idea?
Prong 2 – If the claim recites a judicial exception, does it recite additional elements that integrate the judicial exception into a practical application? Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. See Vanda Memo
Applying the judicial exception with, or by use of, a particular machine. See MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e) and Vanda Memo.

Step (2B). If the recited judicial exception is not integrated into a practical application, does the claim recite additional elements that amount to significantly different than the judicial exception such that they provide an inventive concept? This step includes evaluation of the same considerations under Step (2A), Prong 2, as well as two additional considerations: 
Adding a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Analysis in View of the Interim Guidance
The answer to Step (1) is “yes” since the claims are directed to a composition of matter, which is a statutory category.
The answer to Step (2A) is “yes” because the claimed formulation is directed to a law of nature and a natural phenomenon. In particular, the claims recite deposit accession numbers of bacterial strains belonging to Bacillus thuringiensis, B. frigoritolerans, B. flexus, B. drentensis, B. cereus, B. simplex, B. acidiceler, B. subtilis subsp. subtilis, or Burkholderia vietnamiensis (Table 2, page 63 of Specification), which are all products of nature. There are no apparent differences between the recited natural products from naturally occurring bacteria belonging to these Bacillus or Burkholderia species. 
One embodiment of the invention is a coated seed comprising a seed and the formulation described above. Both components of the coated seed are natural products, wherein their closest naturally occurring counterparts are seeds found in nature like soybeans and Bacillus or Burkholderia strains found in nature. While a few of the recited bacterial strains are demonstrated to have greater % of germination compared to soybean seeds inoculated with R. solani (NRRL No. B-67089 and NRRL No. B-67081 in Table 4, page 66), which indicates the claimed mixture having markedly different characteristics compared to naturally occurring seeds, there is no experimental data for the other bacterial strains. Hence, it cannot be established that there is evidence of markedly different characteristics for the full scope of the claims. 
In some dependent claims, the claimed formulation further comprises “a pesticide, a fungicide, an insecticide, or a herbicide”. It is known in the art that said additional agents can inhibit pests or pathogens. However, it cannot be determined whether combining the formulation with one of these agents would result in a significant change of structure, property, or function. In other words, their combination may only lead to additive effects of the activity of the bacterial strain and inhibitory activity of the additional agent.
With regards to additional elements, the claims also recite that “said formulation is a stable dry formulation or a stable liquid formulation”. Being a stable dry or stable liquid formulation does not transform the recited natural product in a meaningful way, nor does it limit the use to a particular field of application. Hence, the recited judicial exception is not integrated into a practical application.
The answer to Step (2B) is “no”. Formulating the claimed formulation as a dry or liquid formulation, or as a seed coating, is well-understood and conventional in the field. Adding a pesticide, a fungicide, an insecticide, or a herbicide is also known and routine in the art. For example, Bais et al. (US 2011/0212835 A1) teaches providing Bacillus subtilis FB17 in a growth medium or a carrier such as water, an aqueous solution, or powder (par. [0055]), which can be applied to seeds to yield a plant seed coated with B. subtilis FB17 (par. [0056]). Bais et al. also teaches adding additives like an insecticide or fungicide to the growth medium or carrier of the disclosed strain (par. [0055]-[0056]).
Thus, the claims as a whole are directed to a judicial exception and do not qualify as eligible subject matter under 35 U.S.C § 101.

	
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Voeste et al. (Pub. No. WO 2009/060012 A2), as evidenced by Abbasi et al. (Crop Protection 2015, Vol. 74, pages 70-76) and Dorighello et al. (Crop Protection 2015, Vol. 67, pages 59-65; IDS cited).
Voeste et al. discloses plant health composition comprising at least one viable microorganism having plant health activity and at least one chemical compound having plant health and/or crop protection activity (Abstract). The term “plant health” means a condition of the plant determined by several aspects alone or in combination, as indicated by crop yield, plant vigor, and tolerance or resistance for biotic and abiotic stress factors (lines 33-40, page 2; line 1-7, page 3).
	The viable microorganism is selected from fungi and bacteria. Applicable bacteria include those belonging to the genera Pseudomonas, Bacillus, Colletotrichun, and Bradyrhizobium (lines 7-16, page 11), wherein suitable bacteria are bacterial strains are Bacillus subtilis and B. pumilus. Examples of commercially available formulations include RHAPSODY®, SERENADE® MAX, and SERENADE® ASO from AgraQuest, Inc., USA (lines 1-7, page 12).
	The chemical compound is a pesticide including insecticidal compounds (lines 16-22, page 12) and fungicidal compounds (line 33, page 15), such as metalaxyl, flutriafol, prothioconazole, tebuconazole, azoxystrobin, pyraclostrobin, trifloxystrobin, and metconazole (lines 1-9, page 18).
The composition can be prepared as particles having a high content of viable microorganisms characterized by good storage stability of the viable microorganisms, typically amounting to CFU values of 106 to about 1012 (lines 30-39, page 20; lines 1-2, page 20). The water content is typically significantly low, in particular having a water activity that is below about 0.4, 0.2, 0.1, or 0.01 (lines 4-8, page 20). The particulate composition can be prepared comprising a water insoluble, water-adsorbent carrier (lines 10-25, page 20) or a water soluble carrier through well-known methods like spray-drying, freeze-drying, optionally combined with subsequent agglomerating, tableting, and/or coating (lines 27-38, page 20). 
Voeste et al.’s composition can be formulated as powder like wettable powder, granule (lines 1-5 and 31-32, page 24; lines 11-22 and 36-40, page 26; lines 2-7, page 27), or a liquid formulation such as concentrates and suspension (lines 10-22, page 25; lines 1-7, page 26). 
These different formulations can be applied to seeds diluted or undiluted (lines 15-20, page 27). Suitable seeds include corn, wheat, rice, barley, oats, rye, banana, sunflower, tomato, pepper, potato, cotton, soybean, sugarbeet, tobacco, cucumber, lettuce, and peas (lines 1-8, page 28). Accordingly, Voeste et al. also provides seeds coated with the disclosed plant health composition (lines 38-39, page 27).
The plant health compositions are suitable controlling phytopathogen fungi such as Phakopsora pachyrhizi, Pythium ultimum, and Rhizoctonia solani (lines 28 and 34, page 29; line 6, page 32).
Voeste et al.’s plant health composition and coated seeds read on the instant application as follows:
Regarding claim 2: the at least one viable microorganism being a bacterial strain that includes B. subtilis such as SERENADE® MAX and SERENADE® ASO is equivalent to “a biocontrol agent NRRL No. B-67089”, which is B. subtilis strain AIP61892. Abbasi et al. provides evidence that the commercial formulations SERENADE® MAX and SERENADE® ASO contain B. subtilis QST 713. In addition, Dorighello et al. shows that B. subtilis QST 713 has inhibitory activity against Asian soybean rust caused by P. pachyrhizi (Abstract, page 59).
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' strain differs, and if so to what extent, from the strain discussed in a reference. In this case, it has been established that the prior art strain B. subtilis QST 713, which has the same taxonomic classification and share properties (ex. improve fruit yield, inhibit P. pachyrhizi), demonstrate a reasonable probability that it is identical to the strain as claimed. Thus, the burden of establishing novelty by objective evidence is shifted to applicant.
            Merely because a characteristic of a known strain is not disclosed in a reference does not make the known strain patentable.  The known strain possesses inherent characteristics which might not be displayed in the tests used the reference. However, the microbe disclosed may be the same microbe as claimed. Clear evidence that the strain of the cited prior art does not possess a critical characteristic that is possessed by the claimed strain, would advance prosecution.
Regarding claim 9: the seeds coated with the disclosed plant health composition is analogous to “A coated seed comprising a seed and a coating on the seed” (see rejection for claim 2). 
Regarding claim 18: the at least one viable microorganism includes B. subtilis like B. subtilis QST 713-containing formulations SERENADE® MAX and SERENADE® ASO, which is equivalent to “A composition comprising an effective amount of (a) a biocontrol agent NRRL No. B-67089” (B. subtilis strain AIP61892). The at least one chemical compound having plant health and/or crop protection activity comprises insecticidal compounds and fungicidal compounds, which is the same as “(b) a pesticide, a fungicide, an insecticides, or a herbicide”.
Regarding claims 3 and 10: the plant health composition can comprise more than one viable microorganism can be combined with other
Regarding claim 4: the water content of particulate formulations, which can be prepared via known methods like spray-drying, is low and characterized by a water activity that is below about 0.4, 0.2, 0.1, or 0.01.
Regarding claim 5: the disclosed plant health composition can be formulated as a spray-dried product, powder like wettable powder, or granule. 
Regarding claims 6 and15: the at least one chemical compound having plant health and/or crop protection activity are pesticides that include insecticidal compounds and fungicidal compounds.
Regarding claims 7-8 and 16-17: applicable fungicides include azoles, strobilurins, carboxamides, heterocyclic compounds, and carbamates (pages 15-17) such as metalaxyl, flutriafol, prothioconazole, tebuconazole, azoxystrobin, pyraclostrobin, trifloxystrobin, and metconazole.
Regarding claims 11-14: the disclosed plant health composition are coated on seeds such as corn, wheat, rice, barley, oats, rye, banana, sunflower, tomato, pepper, potato, cotton, soybean, sugarbeet, tobacco, cucumber, lettuce, and peas (lines 1-8, page 28).
	Regarding claim 19: viable microorganisms typically amount to CFU values of 106 to about 1012 (lines 30-39, page 20; lines 1-2, page 20). Although the amounts are not specifically disclosed in terms of CFU/gram or CFU/ml, a person with ordinary skill in the art would have been able to find the recited concentrations via routine experimentation and optimization given that the plant health composition can be provided in a variety of formulations including concentrates, granules, and pwders.	

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651